Citation Nr: 1514118	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-38 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbosacral spine (claimed as back injury).

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for recurrent urinary tract infections.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression, adjustment disorder, and posttraumatic stress disorder (PTSD), and to include as secondary to the service-connected prostrating headaches.

6.  Entitlement to an initial compensable disability rating prior to January 26, 2011, and higher than 30 percent since January 26, 2011, for prostrating headaches.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1978 to September 1981.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2010, March 2010, and June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The January 2010 rating decision denied service connection chronic urinary tract infection, right and left knee disorders, and residuals of a back injury.  The March 2010 rating decision granted service connection for prostrating headaches with a noncompensable rating; and the June 2011 rating decision denied service connection for an acquired psychiatric disorder.

In July 2012, the Veteran testified regarding the issues of service connection for an acquired psychiatric disorder, service connection for a lower back disorder, and service connection for a bilateral knee disorder, before the undersigned Veterans Law Judge in a Travel Board hearing at the Philadelphia RO.  A transcript of that hearing is of record.

In November 2013 the Board remanded the claims for further development, including provision to the Veteran of a Statement of the Case on the issue of an initial compensable disability rating prior to January 26, 2011, and higher than 30 percent since January 26, 2011, for prostrating headaches.  In December 2013 the requested Statement of the Case was issued; and in January 2014 the Veteran filed a substantive appeal regarding that issue.

In correspondence dated in December 2014 the representative raised the issues of service connection for traumatic brain injury and bilateral pes planus.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for recurrent urinary tract infections; service connection for an acquired psychiatric disorder; and the initial rating of the Veteran's prostrating headaches; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran did not have a chronic back or knee disorder during service; and the preponderance of the evidence indicates that his current back and knee disabilities did not begin until long after his separation from service and are not related to service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbosacral spine (claimed as back injury) was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  A current right knee disability was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  A current left knee disability was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted and the division of responsibilities in obtaining evidence, and to provide assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in November 2009, January 2011, April 2012, and December 2013.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeals resolved in this decision have been obtained.  The Veteran's service treatment records and post-service medical records have been obtained.  In addition, he was afforded multiple VA examinations.  The Board has reviewed the examination reports and opinions and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran, conducted appropriate tests, reported all findings in detail; and provided a rationale in support of the conclusions reached.  

In addition to the foregoing, the Veteran testified before the undersigned Veterans Law Judge during a July 2012 Travel Board hearing; during which he was ably assisted by an accredited representative from The American Legion.  His representative, and the Veterans Law Judge, asked questions to ascertain the onset of the Veteran's back and knee disorders and to see whether there was a relationship to any incident of service.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the requirements.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative; and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims resolved in this decision, and no further assistance to develop evidence is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the foregoing, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Discussion & Analysis

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

A. Back 

The Veteran seeks service connection for a current back disorder, which he says is related to an injury during service.  Service treatment records confirm that on July 6, 1981, he reported to sick call with complaints of low back pain of two days duration; which was diagnosed and treated as muscle strain.  There is, however, no other evidence, lay or medical, of any chronic back problem during service, which belies a finding of in-service onset.  

Indeed, the next evidence of any back problem derives from a VA treatment record dated in November 2007; more than 25 years after the Veteran's separation from active duty service.  X-rays of the lumbosacral spine in 2009 found mild degenerative changes.  Although the Veteran's family members had earlier written, in 1995, that the Veteran had complained of back pain, they each expounded that this was during service; a fact that is already memorialized in service treatment records.  As such, the evidence does not support a finding of onset during service and contradicts the Veteran's assertions of experiencing chronicity of symptomatology since service.  Additionally, the evidence establishes that the Veteran clearly was not diagnosed with arthritis during service or in the year after service.  Service connection for a back disorder on a direct basis under 38 C.F.R. § 3.303(a), (b), or under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a), is not warranted.  

As for service connection for a disability diagnosed after service, there is, again, no medical evidence of any back disorder until 2007, and this lapse in time after the Veteran's 1981 separation from service factors against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Moreover, according to VA examiners in March 2010 and February 2014 (each of whom noted that he had reviewed the claims file and acknowledged that the Veteran had been seen for back pain during service), the Veteran's present back disorder, diagnosed as degenerative joint disease lumbar sacral spine, is not related to service because the muscle strain during service was completely resolved within three weeks.  See March 2010 and February 2014 VA examination reports and opinions.  The 2014 examiner stressed that the muscle strain during service was transient, and added that the Veteran's post-service work as a janitor was the more likely cause of his back issues.  These opinions from two separate VA examiners, which were made after careful review of the medical evidence of record and personal examination of the Veteran; which included a discussion of the Veteran's subjective complaints; and which included a detailed rationale in support of the opinions proffered and are in complete agreement one to another, are highly probative evidence against the claim.  See Evans, 12 Vet. App. 22, 30 (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).

As for medical evidence in favor of the claim, in a letter dated in March 2014 a private physician stated that the Veteran's back pain is service related.  Unfortunately, the examiner provided no basis for his opinion other than that the Veteran said so.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (providing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); and Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).  There is no indication that the physician reviewed any of the Veteran's pre-2010 medical records, much less the claims file.  The Board therefore accords this opinion no probative weight.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 845 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 S.Ct.1251 (2000) (it is not error for the Board to value one medical opinion over another, so long as a rational basis for doing so is given).  

To the extent that the Veteran himself suggests that his current back disorder may be related to the remote episode of back pain during service, this is a medical question that is complex in nature (particularly in view of the Veteran's post-service heavy labor), so any inference, that is, opinion, as to causation must come from one with medical expertise, or have some medical foundation.  Accordingly, the Veteran's lay opinion is little more than conjecture and accorded no probative weight.  And it is not argued or shown that he is otherwise qualified through specialized education, training, or experience to offer a medical opinion on causation.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a determination of the origins of a specific disorder).  

Moreover, the Veteran's contention is refuted by the two VA examiners, who each stressed that based on the Veteran's own report during his July 1981 separation examination his back muscle strain had resolved 3 weeks after its onset and is not related to his current back disorder.  Consequently, the probative and persuasive evidence does not establish that any current back disorder was incurred in service.  See 38 C.F.R. § 3.303(d).  Service connection for disease diagnosed after service is therefore not warranted.  

The Board accordingly finds that the preponderance of the evidence is against the claim under all theories of entitlement, and the benefit-of-the-doubt standard of proof does not apply.  

B. Knees 

As for the claim for service connection for a right and left knee disorder, bilateral knee x-rays taken by VA in November 2009 found mild to minimal degenerative changes; however, there is no lay allegation or medical evidence of any knee problem prior to 2009.  Service treatment records contain no record of any complaints, diagnosis, or treatment related to the knees.  Indeed, the earliest record of any knee problem derives from the Veteran's 2009 claim for service connection.  As there is no probative and persuasive evidence of a knee disorder during service, and as the Veteran clearly was not diagnosed with arthritis during service or in the year after service, service connection for a knee disorder on a direct basis under 38 C.F.R. § 3.303(a), (b), or under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a), is not warranted.  

There is also no probative opinion evidence that links the Veteran's post-service knee disorders to service.  Although a private physician stated, in a medical record dated in March 2014, that the Veteran's knee pain is service related, he provided no basis for his opinion other than that the Veteran had said so.  There is no indication that he reviewed any of the Veteran's pre-2010 medical records, much less the claims file.  The Board therefore accords this opinion no probative weight.  Swann, supra.  

As for the Veteran's contention that his bilateral knee problem is due to lifting that he did as a clerk during service, the Board again notes that there is a significant lapse in time between the Veteran's 2009 complaints and his 1981 separation from service.  Maxson, 230 F.3d 1330 (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Moreover, the Veteran did laborious work as a janitor that was approximate in time to his claim for service connection.  This factors against the claim.  The Board accordingly finds that the issue of causation in this case is a medical question that is complex in nature, so any opinion as to causation must come from one with medical expertise, or have some medical foundation; and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion on causation.  

Moreover, the Veteran's contention is refuted by a 2014 VA examiner; who avers that the Veteran's current knee problems are not related to service because any discomfort he had during service was acute and self-limited.  The Board finds this opinion, which was made after careful review of the medical evidence of record and personal examination of the Veteran; which included a discussion of the Veteran's subjective complaints; and which is consistent with the documentary evidence, to be highly probative evidence against the claim.  See Owens, 7 Vet. App. 429 (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); Winsett, 11 Vet. App. 420 (it is not error for the Board to value one medical opinion over another, so long as a rational basis for doing so is given).  

In sum, the Board finds the absence of any knee disorder during service or in the year following service to be highly probative evidence against the claim.  In addition, given the volume of service records and breadth of complaints they contain, it is reasonable to conclude that had there been any knee complaint in service, it would have been recorded.  Its absence in these records is probative evidence it was not present during service, and outweighs any contention to the contrary given in the context of a claim for monetary benefits.  These factors, together with the VA examiner's opinion that the Veteran's current knee disability is unrelated to service, renders the greater weight of the evidence against the claim.  See Evans, 12 Vet. App. 22, 30 (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  In these circumstances, a basis upon which to establish service connection has not been presented and the appeal is denied.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for degenerative joint disease of the lumbosacral spine (claimed as back injury) is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

With regard to the Veteran's claim for recurrent urinary tract problems, on VA urinary tract examination in 2014 the examiner stated that the Veteran did not have a history of any disease involving the urethra; however, service treatment records dated in April 1981 describe complaints of urethral discharge; provisionally diagnosed as venereal disease and chronic prostatitis.  In addition, VA emergency room records dated in March 2010 show a provisional diagnosis of "probable chlamydia urethritis."  VA emergency room records dated in February 2011 also relate complaints of burning urination.  As the examiner's recitation of the Veteran's medical history is contradicted the Veteran should be accorded a new VA examination.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  

As for the claim for service connection for an acquired psychiatric disorder, in a letter dated in March 2014 a private physician declared that the Veteran's PTSD and depression are related to the head injury he sustained during service because the Veteran has had ongoing headaches with periods of disorientation and depression since his 1979 injury.  However, according to the evidence of record, this internal medicine physician's acquaintance with the Veteran commenced in 2010 in conjunction with a personal injury claim that the Veteran, through counsel, had filed against a bus company.  It therefore appears that this physician does not have first-hand knowledge of the "periods of disorientation and depression since his 1979 injury" that he has based his opinion on.  Nor is there any indication that he reviewed any of the Veteran's pre-2010 medical records, much less the claims file.  This evidence is therefore inadequate for disposition of this appeal.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  See also Sklar v. Brown, 5 Vet. App. 140, 146 (1993)(Observing that a specialist's opinion as to a medical matter outside of his or her specialty to be given little weight).  

As for the VA opinion evidence, according to a February 2011 VA psychological examiner, "in order for a condition to have been aggravated by the Veteran's service connected headaches it would be necessary for that condition to have had onset prior to the onset of Veteran's service connected headaches."  See February 2014 VA examination addendum opinion.  He went on to state that "there is insufficient evidence to support that the currently diagnosed conditions had onset prior to the onset of Veteran's service connected headaches therefore . . . it is less likely than not that the diagnosed PTSD and Depressive Disorder were aggravated by the Veteran's service connected headaches."  While this arguably answers the question of whether there was aggravation of a pre-existing disorder per 38 C.F.R. § 3.306, it does not address the question of whether a nonservice-connected psychiatric disorder is aggravated by the Veteran's service-connected headaches disability, per 38 C.F.R. § 3.310.  Remand for an addendum opinion as to whether a current psychiatric disorders is (or has been) aggravated by the Veteran's headaches disability is needed.  The examiner should also opine as to whether, as argued by the Veteran's representative, there is a causal relationship between the Veteran's service-connected headaches and his ensuing depression.  On remand the claims file should also be updated to include VA treatment records dated after December 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, in his January 2014 substantive appeal the Veteran requested a videoconference Board hearing regarding the rating of his service-connected headaches disability.  As the 2012 Board hearing did not address this issue, another hearing, pursuant to the Veteran's request, is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file, either physically or electronically, the Veteran's VA treatment records dated after November 2013.  

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran

2.  After completion of step 1, ask the February 2011 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a new VA psychiatric examination to ascertain the nature and etiology of his currently diagnosed acquired psychiatric disorders, to include depression, adjustment disorder, and PTSD.  

The examiner should thoroughly review the Veteran's VA claims file, to include the Veteran's service treatment records and the medical treatise evidence submitted by the Veteran's representative, as well as a complete copy of this Remand; and note that this action has been accomplished in the ensuing report.  If a new examination is done, all indicated tests should be done, and all findings reported in detail.  The examiner is then specifically requested to opine as to whether it is at least as likely as not that a current psychiatric disorder, to include PTSD, depressive disorder, adjustment disorder, and any other disorder on examination, is secondary to (caused by, aggravated by) the Veteran's service-connected headaches disability.  

In formulating the requested opinion the VA examiner must ask the Veteran about his symptoms during and since service and document the claims file accordingly.  

3.  After completion of step 1, schedule the Veteran for a new VA examination regarding his claim for service connection for recurrent urinary tract infections during a time of active disease to the extent possible.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests, including laboratory work, should be done, and all findings reported in detail.  Following completion of the examination and a review of the claims file, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's urinary tract problem, diagnosed during the appeal period as urinary tract infection, sexually transmitted disease, and chlamydia urethritis (and any other urinary tract disorder found on examination), began during or is related to any incident of active duty service, to include the chronic prostatitis diagnosed in April 1980.  

Of note, the Veteran is competent to report his in-service symptoms of gonorrhea on multiple occasions, and his post-service symptoms.  Therefore, in formulating the requested opinion the examiner must ask the Veteran about his symptoms during and since service and document the claims file accordingly.  

4.  Schedule the Veteran for a videoconference Board Hearing on the issue of an initial compensable disability rating prior to January 26, 2011, and higher than 30 percent since January 26, 2011, for prostrating headaches; and provide adequate notice to the Veteran and his representative of the date of the hearing in accordance with 38 C.F.R. § 19.76.  

5.  Then, re-adjudicate the appeals.  If either benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and afford them time for a response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


